Citation Nr: 1118190	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for pulmonary disability.

4.  Entitlement to service connection for bilateral ear disorder including hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right abdominal muscle disability.

7.  Entitlement to service connection for a disability manifested by pain on the left side of face, claimed as due to in-service dental work.

8.  Entitlement to service connection for a lumbar spine disability, claimed as a low back disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In October 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.

The issues of entitlement to service connection for bilateral eye disability, pulmonary disability, hypertension, and a lumbar spine disorder, are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC.
FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a sinus disorder had its onset in service or is otherwise related to active duty.

2.  A preponderance of the evidence is against a finding that a right abdominal muscle disorder had its onset in service or is otherwise related to active duty.

3.  A preponderance of the evidence is against a finding that a bilateral ear disorder including hearing loss had its onset in service or is otherwise related to active duty.

4.  A preponderance of the evidence is against a finding that a disorder manifested by left facial pain claimed as due to in-service dental treatment had its onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A right abdominal muscle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A bilateral ear disorder including hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

4.  A disorder manifested by left facial pain claimed as due to in-service dental treatment was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a March 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a January 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In October 2009, the Board remanded the Veteran's case in order to afford him the opportunity to undergo VA examinations to determine the etiology of his claimed disorders.  In a March 2010 letter, the RO advised the Veteran that he would be scheduled for new VA examination in conjunction with his claims.  The Veteran was scheduled for May 2010 VA examinations at the VA medical center in Miami but the record indicates that was the incorrect jurisdiction.  In a May 2010 letter, the RO again advised the Veteran that he would be scheduled for new VA examinations in conjunction with his claims.  The VA examinations were rescheduled for July 2010 in Broward County, Florida.  However, the record indicates that the Veteran refused examination at that location.  The Veteran did not make any attempt to show good cause or explain why he missed his examinations.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claims for service connection for sinus, bilateral ear, left facial pain, and right abdominal muscle disorders.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes VA and non-VA medical records, dated from 2000 to 2009, and the Veteran's oral and written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, varicose veins, or even muscle pain, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Sinus Disorder

The Veteran asserts that he was treated for sinus problems during military service and now has sinus problems.  Thus, he believes that service connection is warranted for a sinus disorder.  Upon review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.

When examined for enlistment into service in June 1983, the Veteran's sinuses were normal and he was found qualified for active service.  Service treatment records reflect the Veteran's treatment for upper respiratory infections, including in October 1984.  A March 1986 clinical record includes his complaints of a runny nose, productive cough, and malaise.  Objectively, he appeared to be in good health.  His lungs were clear and his frontal and maxillary sinuses were non-tender.  Tonsils were mildly inflamed and the assessment was a mild upper respiratory infection/viral syndrome.  Upper respiratory infections were noted in June 1986 and January 1987.  In November 1987, tonsillitis was diagnosed and, in December 1987, a viral syndrome with a need to rule out strep was diagnosed.  

Post service, VA and non VA treatment records are not referable to complaints or diagnosis of, or treatment for, a sinus disorder.

During his February 2009 Board hearing, the Veteran testified that he continued to get sinus infections.

The Veteran has contended that service connection should be granted for a sinus disorder.  The record demonstrates that no sinus disorder was found in service.  Moreover, in VA treatment records after the Veteran's separation from service, there was no showing that the Veteran had a sinus disorder.  Furthermore, the Veteran has submitted no evidence to show that he currently has a sinus disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a sinus disorder has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich, Brammer, supra.

B. Right Abdominal Muscle Disorder

The Veteran asserts that he performed shore power work that provided electrical power from a pier to a ship during military service, that required his moving and hooking up heavy cables and that he believes caused him to develop a right abdominal muscle disorder.  Thus, he believes that service connection is warranted for a right abdominal muscle disorder.  Upon review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a right abdominal muscle disorder.

Post service, VA and non VA medical records are not referable to complaints or diagnosis of, or treatment for, a right abdominal muscle disorder.

The Veteran has contended that service connection should be granted for right abdominal muscle disorder.  The record demonstrates that no right abdominal muscle disorder was found in service.  Moreover, in VA treatment records after the Veteran's separation from service, there was no showing that the Veteran had a right abdominal muscle disorder.  Furthermore, the Veteran has submitted no evidence to show that he currently has right abdominal muscle disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a right abdominal muscle disorder has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich, Brammer, supra.
C. Bilateral Ear Disorder Including Hearing Loss

The Veteran seeks service connection for a bilateral ear disability.  He asserts that he was exposed to acoustic trauma during military service as an electrician and he believes that this exposure caused him to develop bilateral hearing loss.  He testified that he was exposed to such noise in engine, generator, and officer steering rooms, as well as from the firing of guns during drills.  Thus, he believes that service connection is warranted for a bilateral ear disorder including hearing loss.  Upon review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

When examined for enlistment into service, in June 1983, the Veteran reported having an ear, nose and throat (ENT) problem prior to enlistment that was described as tonsillitis.  When examined at that time, his ears were normal, and results of audiologic tests did not reveal any hearing loss.  Clinical records are not referable to complaints or diagnosis of hearing loss, or another ear disorder.  Results of audiograms performed in May 1984, June 1985, September 1986, and August 1987 did not show hearing loss (consistent with VA regulations).

The Veteran, however, is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post service, a March 5, 2007 VA outpatient record indicates that results of audiologic testing were deemed unreliable and the Veteran was advised to return for another evaluation.

A May 10, 2007 VA outpatient record indicates that results of audiologic testing performed at the time revealed essentially normal hearing from 125 Hertz through 8000 Hertz with excellent word recognition.

The Veteran has contended that service connection should be granted for a bilateral ear disorder including hearing loss.  The record demonstrates that no ear disorder or hearing loss was found in service.  Moreover, in VA treatment records after the Veteran's separation from service, there was no showing that the Veteran had a bilateral ear disorder or hearing loss.  Furthermore, the Veteran has submitted no evidence to show that he currently has a bilateral ear disorder including hearing loss.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a bilateral ear disorder including hearing loss has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich, Brammer, supra.
 
D. Disability exhibited by Left Facial Pain Claimed as Due to In-Service Dental Treatment

The Veteran asserts that he has left facial pain as a result of in-service dental treatment.  He said that drilling was done to complete a root canal that caused pain on the side of his face.  Thus, he believes that service connection is warranted for a disorder manifested by left facial pain claimed as due to in-service dental treatment.  Upon review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.

Service treatment records show that, in January 1988, the Veteran reported to sick call with complaints of pain in the left side of his face when eating.  There was no clinical evidence of intraoral problems, swelling, or discoloration.  The clinical assessment was muscular discomfort on the left side of the face.

Post service, the March 5, 2007 VA outpatient record reflects that the Veteran denied having facial numbness.  The VA and non-VA medical records are not, otherwise, referable to complaints or diagnosis of, or treatment for, left facial pain as due to in-service dental treatment.

The Veteran has contended that service connection should be granted for left facial pain claimed as due to in-service dental treatment.  Although the record shows that the Veteran complained of left facial pain while eating in January 1988 and was noted to have muscular discomfort on the left side of his face, the record demonstrates that no left sided facial disorder was found in service.  Moreover, in VA treatment records after the Veteran's separation from service, there was no showing that the Veteran had left sided facial pain claimed as due to in-service dental treatment.  Furthermore, the Veteran has submitted no evidence to show that he currently has disability exhibited by left facial pain claimed as due to in-service dental treatment.  In short, no medical opinion or other medical evidence showing that the Veteran currently has disability exhibited by left facial pain claimed as due to in-service dental treatment has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich, Brammer, supra.

Of equal or even greater significance, there is simply no objective medical evidence of record etiologically linking the Veteran's currently claimed sinus, bilateral ear/hearing loss, right abdominal muscle, and left facial pain disorders to his military service.  In fact, the Board specifically remanded the Veteran's claims in October 2009 to obtain such evidence on his behalf.  However, as set forth above, the Veteran failed to report for VA examinations scheduled in July 2010 in conjunction with his claims and did not request that the examinations as to these disorders be rescheduled.  Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination, and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655 (2010).  Thus, the Board must rely upon the evidence in the claims file to reach its decision but the Board has no basis upon which to conclude that any claimed sinus, right abdominal muscle, left face, or bilateral ear/hearing loss disorder, is related to service.  

The Board notes that, even as a layman, the Veteran is competent to describe his observable symptoms, such as pain or hearing difficulty.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence).  His lay testimony, while competent, does not establish the presence of disability in service or establish that any current disability is related to complaints in service.

Competency must be distinguished from weight and credibility that are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, the Veteran has presented no medical evidence whatsoever that supports his lay contention that he has chronic sinus, right abdominal muscle, left sided face, or ear/hearing loss disability, or a showing that the claimed disabilities are etiologically related to service.  While complaints are observable, the clinical diagnosis requires examination and in some cases specialized testing to determine what disability, if any, is causing the subjective problems.  Indeed, there is no indication that pertinent disability was diagnosed in service or at any time following his separation from service.  Therefore, service connection may not be established based on chronicity in service or continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

While the Veteran maintains that he has sinus, right abdominal muscle, and left sided face disorders, and a bilateral ear/hearing loss disorder, related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for sinus disability, right abdominal muscle disorder, disability exhibited by left sided facial pain, and bilateral ear/hearing loss, and his claims must be denied.


ORDER

Service connection for a sinus disorder is denied.

Service connection for a right abdominal muscle disorder is denied. 

Service connection for a bilateral ear disorder including hearing loss is denied.

Service connection for a disorder manifested by left facial pain, claimed as due to in-service dental work is denied.


REMAND

As noted above, in October 2009, the Board remanded the Veteran's case to the RO to afford him the opportunity to undergo VA examinations in conjunction with his claims.  He failed to report for the examinations scheduled in July 2010.  38 C.F.R. § 3.655.  

However, in four signed statements dated in February 2011, that address his claims for service connection for bilateral eye and lung disorders, hypertension, and a lumbar spine disorder, the Veteran requested that the VA examinations be rescheduled.  He explained that "[l]ast year was a very stressful year for [him] and [he] was not thinking clearly".  He said that he was depressed and treated for PTSD.  The Veteran stated that he realized that he should have made himself available for his VA examination but was "not in my right state of mind".  He requested that new VA examinations be scheduled and that he "will make myself available in support of my claim[s]".

In the interest of due process and fairness, he should be afforded another opportunity to undergo VA examination in conjunction with his claims for service connection for bilateral lung and eye disorders, hypertension, and a lumbar spine disorder.  However, the Veteran is reminded that regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re- examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  

Recent medical records from the VA medical center (VAMC) in Miami, Florida, dated since March 2009, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Miami for the period from June 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims file.

2.  After the additional records have been obtained, make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination to determine the nature and etiology of any current eye disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  Specifically, pertinent service medical records, including the October 1985 entry showing treatment for a corneal FB in the right eye should be reviewed.  

The examiner should offer an opinion as to whether there is a 50 percent probability or greater that any eye disability had its onset in or is otherwise related to active service.  The examiner should reconcile any conclusions with the veteran's medical records, specifically the ones mentioned in the previous paragraph.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any pulmonary disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  Specifically, pertinent service medical records, including those dated from October 1984 to December 1987 showing multiple diagnoses of upper respiratory infections should be reviewed.  

The examiner should offer an opinion as to whether there is a 50 percent probability or greater that any pulmonary disability had its onset in or is otherwise related to active service.  The examiner should reconcile any conclusions with the veteran's medical records, specifically the ones mentioned in the previous paragraph.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension that is present.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  Specifically, pertinent service medical records, including those showing elevated blood pressure readings in October 1985 and January 1987, and a February 1987 treatment note should be reviewed.  

If present, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that hypertension had its onset in or is otherwise related to active service.  The examiner should reconcile any conclusions with the veteran's medical records, specifically the ones mentioned in the previous paragraph.  

5.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  Specifically, pertinent service medical records, including a May 1985 treatment note showing an assessment of mild musculoskeletal low back pain should be reviewed.  

For each lumbar spine disability found, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its onset in or is otherwise related to active service.  The examiner should reconcile any conclusions with the veteran's medical records, specifically the ones mentioned in the previous paragraph.  

6.  Upon completion of the above requested development, the RO/AMC should readjudicate the issues currently on appeal.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


